             Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 1 of 14




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    In re:                                                 §    Chapter 11
                                                           §
    PERMICO MIDSTREAM PARTNERS                             §    Case No. 20-32437 (MI)
    HOLDINGS, LLC, et al.,                                 §
                                                           §    (Jointly Administered)
             Debtors. 1                                    §

    EMERGENCY MOTION OF WILLIAM R. GREENDYKE, CHAPTER 11 TRUSTEE,
      FOR ENTRY OF AN ORDER AUTHORIZING, BUT NOT DIRECTING, THE
           TRUSTEE TO ENTER INTO CERTAIN LETTERS OF INTENT


             EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED
             ON THIS MATTER ON SEPTEMBER 21, 2020 AT 9:00 A.M. (CENTRAL TIME) IN
             COURTROOM 404, 4TH FLOOR, 515 RUSK STREET, HOUSTON, TEXAS 77002. IF YOU
             OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT EMERGENCY
             CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER APPEAR AT THE
             HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING.
             OTHERWISE, THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND
             GRANT THE RELIEF REQUESTED.

             RELIEF IS REQUESTED NOT LATER THAN SEPTEMBER 21, 2020.

             PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL
             ORDER 2020-10, THE COURT INVOKED THE PROTOCOL FOR EMERGENCY
             PUBLIC HEALTH OR SAFETY CONDITIONS.

             IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY AND
             ALSO MAY APPEAR VIA VIDEO AT THIS HEARING.

             AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S DIAL-IN FACILITY.
             YOU MAY ACCESS THE FACILITY AT (832) 917-1510. YOU WILL BE RESPONSIBLE
             FOR YOUR OWN LONG-DISTANCE CHARGES. ONCE CONNECTED, YOU WILL BE
             ASKED TO ENTER THE CONFERENCE ROOM NUMBER.               JUDGE ISGUR’S
             CONFERENCE ROOM NUMBER IS 954554.

             YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE GOTOMEETING, THE
             COURT RECOMMENDS THAT YOU DOWNLOAD THE FREE GOTOMEETING
             APPLICATION. TO CONNECT, YOU SHOULD ENTER THE MEETING CODE
             “JUDGEISGUR” IN THE GOTOMEETING APP OR CLICK THE LINK ON JUDGE
             ISGUR’S HOME PAGE ON THE SOUTHERN DISTRICT OF TEXAS WEBSITE. ONCE
             CONNECTED, CLICK THE SETTINGS ICON IN THE UPPER RIGHT CORNER AND
             ENTER YOUR NAME UNDER THE PERSONAL INFORMATION SETTING.


1
 The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as follows:
Permico Midstream Partners Holdings, LLC (6374) and Permico Midstream Partners LLC (7902). The location of the
Debtors’ corporate headquarters and service address is 9301 Southwest Freeway, Suite 308, Houston, TX 77074.
        Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 2 of 14



       HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN ADVANCE OF
       THE HEARING. TO MAKE YOUR ELECTRONIC APPEARANCE, GO TO THE
       SOUTHERN DISTRICT OF TEXAS WEBSITE AND SELECT “BANKRUPTCY COURT”
       FROM THE TOP MENU. SELECT “JUDGES’ PROCEDURES & SCHEDULES,” THEN
       “VIEW HOME PAGE” FOR JUDGE ISGUR. UNDER “ELECTRONIC APPEARANCE”
       SELECT “CLICK HERE TO SUBMIT ELECTRONIC APPEARANCE”. SELECT
       “PERMICO MIDSTREAM PARTNERS HOLDINGS, LLC”, COMPLETE THE
       REQUIRED FIELDS AND CLICK “SUBMIT” TO COMPLETE YOUR APPEARANCE.



TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       William R. Greendyke, the Court-appointed chapter 11 trustee (the “Trustee”) for Permico

Midstream Partners Holdings, LLC and Permico Midstream Partners (collectively, the “Debtors”),

hereby files this Emergency Motion of William R. Greendyke, Chapter 11 Trustee, for Entry of an

Order Authorizing, But Not Directing, the Trustee to Enter Into Certain Letters of Intent (the

“Motion”). In support of this Motion, the Trustee respectfully states as follows:

                                         Preliminary Statement

       1.      By this Motion, and pursuant to sections 105(a) and 363 of title 11 of the United

States Code (the “Bankruptcy Code”), the Trustee requests entry of an order, substantially in the

form attached hereto (the “Proposed Order”), authorizing the Trustee to enter into certain letters

of intent with prospective shipper counterparties in the ordinary course of business.

       2.      The Debtors are Houston-based midstream energy companies. The Debtors desire

to build a Natural Gas Liquids pipeline between the Permian Basin and Robstown, Texas, having

initial capacity of 400,000 barrel per day, a 330,000 barrel per day fractionator to be located near

Robstown, Texas, a 130,000 barrel per day LPG Terminal and dock facilities to be located along

the Corpus Christi, along with other various pipelines and storage facilities (the “Pipeline

Project”).

       3.      To date, the Trustee has received two letters of intent (collectively, and together

with any future letters of intent, the “LOIs”) from                                 expressing their


                                                  2
        Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 3 of 14




mutual intent to enter into a transaction under which the Debtors would provide to such

counterparty NGL transportation and fractionation services, terminaling services, and

transportation services pursuant to mutually agreed upon definitive agreements.             The LOIs

additionally provide that the Debtors will purchase                                products from the

counterparties.

        4.        The Trustee submits that, upon information and belief, the entry into such LOIs is

a common practice for companies in the midstream industry, particularly one at this stage of the

development process. Therefore, the Trustee believes that entry into the LOIs and related

transactions constitute ordinary course transactions under section 363(c) of the Bankruptcy Code.

Nevertheless, the Trustee, out of an abundance of caution and out of respect and deference to this

Court, files this Motion seeking authorization, but not direction, to enter into the LOIs pursuant to

sections 105(a) and 363(b) of the Bankruptcy Code.

        5.        For reasons set forth herein, the Trustee respectfully requests that this Court enter

the proposed Order attached hereto, authorizing, but not directing, the Trustee to enter into the

LOIs.

                                          Emergency Consideration

        6.        Entering into the LOIs is critical in progressing these cases. The Trustee, in

consultation with his advisors and after discussions with various of the constituents and largest

creditors in these cases, has determined that, in order to advance the Pipeline Project and exit

chapter 11 promptly, the Trustee must obtain commitments from counterparties to purchase certain

committed barrels per day of NGLs at the Debtors’ to be constructed plant, particularly in what is

a very competitive and challenging energy market. These commitments make the development

project more attractive, and ultimately bankable. Thus, these LOIs are but one step (albeit an



                                                    3
        Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 4 of 14




important one) in advancing this project towards financial close. Upon authorization by this Court,

the Trustee will then focus his efforts on advancing these LOIs to definitive documentation, while

simultaneously exploring financing and potential investment opportunities and alternatives.

       7.      Additionally, it is important that the Trustee be granted immediate authority to enter

into these LOIs in light of the dispute over control over these Debtors which precipitated these

chapter 11 cases. Indeed, absent a signed LOI from the Trustee, certain counterparties may simply

be unwilling to continue negotiations and to otherwise invest time and effort towards definitive

documentation, if they don’t have certainty as to who the ultimate decision-maker is on behalf of

the estates given their unfamiliarity with the U.S. bankruptcy process. Thus, entry of a comfort

order will reassure the Debtors’ counterparties that entering into such LOIs and that proceeding to

negotiate with the Trustee is permissible under applicable law and authorized by the Court.

       8.      Thus, immediate relief is required to maximize the Debtors’ chance of successful

and prompt reorganization. For this reason, the Trustee respectfully requests entry of the proposed

Order attached hereto.

                                   Jurisdiction, Venue, and Authority

       9.      The United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This motion is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper in this Court pursuant to 28 U.S.C.

§§ 1408 and 1409.

       10.     This Court has constitutional authority to enter final orders with respect to the relief

requested herein. The Trustee further confirms his consent to this Court’s entry of final orders or

judgments on this Motion if it is later determined that, in the absence of the consent of the parties,

this Court does not have constitutional authority to enter final orders or judgments.



                                                  4
        Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 5 of 14




       11.     The statutory bases for relief requested herein are sections 105(a) and 363 of the

Bankruptcy Code and Bankruptcy Rule 6004 and 9013-1 of the Bankruptcy Local Rules for the

Southern District of Texas (the “Bankruptcy Local Rules”).

                                           Background

       12.     The Debtors are Houston-based limited liability companies that are engaged in

certain midstream oil and gas operations. On May 4, 2020 (the “Petition Date”), each of the

Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United

States Bankruptcy Court for the Southern District of Texas.

       13.     On May 18, 2020, the Office of the United States Trustee (the “U.S. Trustee”) filed

a Notice of Appointment of Chapter 11 Trustee and corresponding Application for Order

Approving Appointment of Chapter 11 Trustee, seeking approval of Mr. Greendyke to serve as the

Trustee in these cases. See Dkt. Nos. 36 &37.

       14.     On May 22, 2020, the Court entered its Order Approving Appointment of Chapter

11 Trustee in the Jointly Administrated Permico Midstream Partners Holdings, LLC Cases (the

“Trustee Order”), approving appointment of Mr. Greendyke as Trustee. See Dkt. No. 44.

       15.     Prior to the Petition Date, the Debtors were in the process of developing the Pipeline

Project to build (i) pipelines from Permian Basin and Eagle Ford shale regions to Corpus Christi;

(ii) two fractionator trains; (iii) an NGL salt cavern storage facility; and (iv) one or more export

terminals with spurs to the gas liquids storage and trading hub in Mont Belvieu, Texas. Upon

completing the Project, the Debtors will offer to customers, among others, the following services:

(i) NGL transportation and fraction services; (ii)          terminaling services; and (iii)

transportation services.




                                                 5
Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 6 of 14
Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 7 of 14
Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 8 of 14
Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 9 of 14
         Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 10 of 14




                                       Basis for Relief Requested

A.       Entry into the LOIs is an Ordinary Course Transaction.

         19.   Section 363(c) of the Bankruptcy Code provides that a debtor in possession “may

enter into transactions . . . in the ordinary course of business, without notice or a hearing.” 11

U.S.C.§ 363(c)(1). The ordinary course of business standard embodied in this provision is

intended to provide the trustee with the flexibility to engage in the ordinary course transactions

required to operate the debtors’ business without undue supervision by the debtors’ creditors or

the court. See, e.g., In re HLC Props., Inc., 55 B.R. 685, 686 (Bankr. N.D. Tex. 1985); Moore v.

Brewer (In re HMH Motor Servs., Inc.), 259 B.R. 440, 448-49 (Bankr. S.D. Ga. 2000).

         20.   The Bankruptcy Code does not define “ordinary course of business” standard.

However, “[c]ourts that have considered the meaning of the phrase have offered at least two

approaches to ascertain whether a particular postpetition transaction is in the ‘ordinary course of

business.’” In re Cowin, No. 13-30984, 2014 WL 1168714, at *40 (Bankr. S.D. Tex. Mar. 21,

2014).

         21.   The two tests applied are the “horizontal” or “comparable businesses” test and

“vertical” or “creditor expectation” test. The horizontal inquiry asks objectively whether the

transaction is typical to the debtor’s industry, and considers whether similar businesses would

engage in the proposed transaction as ordinary business. Id. at *41-44. The vertical inquiry

subjectively compares the transaction at issue to the debtor’s prepetition practices and views the

proposed transaction from a creditors’ vantage point. See id.; In re Patriot Place, Ltd., 486 B.R.

773, 793 (Bankr. W.D. Tex. 2013).

         22.   The Trustee’s proposed entry into the LOIs and underlying transactions here meets

both tests. First, under the horizontal test, the LOIs are typical agreements among companies in



                                                10
       Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 11 of 14




the Debtors’ industry, and the Debtors were in the process of negotiating certain of these LOIs pre-

petition. Moreover, providing services such as NGL transportation and fractionation services,

        terminaling, and           transportation is in the ordinary course of the Debtors’ business

and just as it is with other midstream services companies.

       23.     Second, under the vertical test, as highlighted above, the entry into the LOIs is

entirely consistent with and a mere continuation of the efforts the Debtors began prior to the

commencement of these cases. Further, a typical creditor of these estates would not expect notice

and an opportunity to object to the Trustee’s entry into the LOIs because, generally, the nature of

the Debtors’ business involves entry into such agreements involving the provision of similar

services. Indeed, the Trustee anticipates entering into additional LOIs in the near future. In other

words, the LOI transactions represent a core of the Debtors’ business and are critical part of the

Debtors’ planned go-forward operations. Importantly, these transactions will generate virtually

all of the Debtors’ revenue post-emergence.

       24.     Accordingly, the Trustee requests that the Court authorize, but not direct, the

Trustee to enter into the LOIs as an ordinary course of business transaction under section 363(c)(1)

of the Bankruptcy Code.

B.     Alternatively, Sufficient Business Justification Exists To Authorize The Trustee To
       Enter Into And Perform Under The LOIs.

       25.     While the Trustee believes that the LOI transactions are within the ordinary course

of business and can be entered into and performed without notice and a hearing, the Trustee, out

of an abundance of caution and out of respect and deference to this Court, seeks authorization to

enter into LOIs under sections 105(a) and 363(b) of the Bankruptcy Code.

       26.     Section 105 of the Bankruptcy Code provides this Court with the power to grant

the relief requested herein. It states that a bankruptcy court “may issue any order, process, or

                                                11
       Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 12 of 14




judgment that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].”

11 U.S.C. § 105(a).

        27.     Section 363(b) permits a trustee, after a notice and a hearing, to “use, sell, or lease,

other than in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1). The

Trustee’s decision to use, sell, or lease assets outside the ordinary course of business must be based

upon sound business justification. See, e.g., ASARCO, Inc. v. Elliot Mgmt. (In re ASARCO, LLC),

650 F.3d 593, 601(“[T]here must be some articulated business justification for using, selling, or

leasing the property outside the ordinary course of business.”) (quoting Institutional Creditors of

Cont’l Air Lines, Inc. (In re Cont’l Air Lines, Inc.), 780 F.2d 1223, 1226 (5th Cir. 1986)).

        28.     Courts emphasize that the business judgement rule is not an onerous standard and

may be satisfied “as long as the proposed action appears to enhance the debtor’s estate.” Crystalin,

LLC v. Selma Props. Inc. (In re Crystalin, LLC), 293 B.R. 455, 463-64 (B.A.P. 8th Cir. 2003)

(quoting Four B. Corp. v. Food Barn Stores, Inc. (In re Food Barn Stores, Inc.), 107 F.3d 558,

566 n.16 (8th 1997); see also In re AbitibiBowater, 418 B.R. 815, 831 (Bankr. D. Del. 2009)

(stating that the business standard is “not a difficult standard to satisfy”).

        29.     The Trustee believes that entering into the LOIs will yield a significant benefit to

the Debtors’ estates because such is critical to progressing these cases and to ultimately advancing

the project as these commitments make the development project more attractive, and ultimately

bankable. Additionally, authorizing the Trustee to enter into these LOIs will provide comfort and

clarity to the Debtors’ various counter-parties as to the Trustee’s ultimate decision-making

authority and control, and it will reassure the Debtors’ counterparties that entering into such LOIs

and that proceeding to negotiate with the Trustee is permissible under applicable law and

authorized by the Court.



                                                  12
        Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 13 of 14




        30.     Further, the Trustee anticipates that he will be entering into similar transactions

with other parties. Such authority will eliminate the need to prepare and prosecute motions and

obtain express court approval of every transaction. In addition, the relief requested will protect

the Trustee against the risk of losing business opportunities, save the Trustee significant

administrative costs, and reduce professionals’ fees.

        31.     Accordingly, the Trustee’s decision to enter into the LOIs is a sound exercise of his

business judgment and is in the best interest of the Debtors, their estates, their creditors, and all

parties in interest.

                             Request For Waiver of Bankruptcy Rule 6004

        32.     To implement the foregoing successfully, the Trustee requests that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Trustee has established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

        WHEREFORE, the Trustee respectfully requests that the Court enter the proposed Order

substantially in the form attached hereto, granting the relief requested herein and granting such

other and further relief as is just and proper.




                                                  13
       Case 20-32437 Document 96 Filed in TXSB on 09/11/20 Page 14 of 14




 Dated:   September 11, 2020                 Respectfully submitted,
          Houston, Texas
                                             NORTON ROSE FULBRIGHT US LLP

                                             /s/ Jason L. Boland
                                             Jason L. Boland (SBT 24040542)
                                             Bob B. Bruner (SBT 24062637)
                                             Julie Goodrich Harrison (SBT 24092434)
                                             1301 McKinney Street, Suite 5100
                                             Houston, Texas 77010
                                             Telephone: (713) 651-5151
                                             Facsimile: (713) 651-5246
                                             Email: jason.boland@nortonrosefulbright.com
                                             Email: bob.bruner@nortonrosefulbright.com
                                             Email: julie.harrison@nortonrosefulbright.com

                                             Counsel to William R. Greendyke,
                                             Chapter 11 Trustee


                               CERTIFICATE OF ACCURACY

        I hereby certify that the facts and circumstances described in the above pleading giving rise
to the emergency request for relief are true and correct to the best of my knowledge, information,
and belief.
                                                       /s/ Jason L. Boland
                                                       Jason L. Boland


                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, a true and correct copy of the foregoing Motion
was served by CM/ECF system for the United State Bankruptcy Court for the Southern District of
Texas.


                                                       /s/ Julie Harrison
                                                      Julie Harrison




                                                 14
